Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-17, 19 and 20 are pending in the application. Claims 1-7, 10-17, 19 and 20 are rejected. Claims 8 and 9 are objected to. 

Priority
	This application is a 35 U.S.C. 371 National Stage Filing of International Application No. PCT/EP2019/061532, filed May 6th, 2019, which claims priority under 35 U.S.C. 119(a-d) to EP18171084.9, filed May 7th, 2018.

Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 


Information Disclosure Statement
The Examiner has considered the Information Disclosure Statement(s) filed on October 28th, 2020.

Claim Objections
In claims 8 and 9, each article “a” before an “ox…” type ring should be changed to “an”.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 10 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 10 is rejected as indefinite based on the limitation “at least one additional heteroatom selected from N, S and O.” Since the claim is defining an aliphatic heterocyclic ring, it is unclear if the option for nitrogen has an undefined valence that should be hydrogen or if the nitrogen is open to substitution. If Applicant intends for the nitrogen to be closed to substitution, the limitation should be amended to recite “NH, S and O”. If Applicant intends for the nitrogen to be open to substitution, the limitation should be amended to recite “selected from nitrogen, sulfur and oxygen.” It appears that Applicant does not intend for a heteroatom S or O to necessarily be closed to substitution since claim 1 recites a ring containing S and O and where a dependent claim (claim 9) refers to a dioxo-substituted sulfur group; however, the situation for nitrogen in claim 10 is unclear since neutral sulfur and oxygen would not embrace the types of substitution that could be found on nitrogen. Claim 11 is rejected as indefinite for the same reason since it does not clarify substitution on, for instance, piperazine. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter 

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 19 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Claim 19 is dependent upon claim 1 but encompasses the optional formation of prodrugs, which are not embraced by claim 1. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-7, 10, 11 and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent PGPub No. 2015/0266825 A1 by Hood et al.
The prior art teaches the following compound on pages 188 and 198:

    PNG
    media_image1.png
    186
    487
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    336
    535
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    341
    546
    media_image3.png
    Greyscale
.
The compounds above are embraced by formula (I) of claim 1 where Ra is phenyl substituted by two instances of halogen or Ra is pyridyl, Y is C2 alkyl and Rb is a morpholine ring. These definitions read on instant claims 1, 2, 3, 4, 5, 6, 7, 10 and 11. Regarding instant claim 19, the prior art teaches biological testing as part of Table 3 on pages 302-304 that would have involved mixtures with water, which is an inert pharmaceutically acceptable excipient.
Regarding the definition of Rb, claim 1 recites that “Rb is an aliphatic heterocyclic ring having from 5 to 10 members comprising at least one heteroatom selected from S and O”. The transitional phrase “comprising” is open-ended and would not exclude the presence of additional heteroatoms besides S and O. If Applicant intends for the heterocyclic ring to exclude the presence of heteroatoms besides S and O, the claim should be amended to avoid open-ended language. For instance, the claim could recite “Rb is an aliphatic heterocyclic ring having from 5 to 10 members consisting of carbon and at least one heteroatom selected from the group consisting of S and O”. b is an aliphatic heterocyclic ring having from 5 to 10 members selected from the group consisting of carbon, sulfur and oxygen and where Rb comprises at least one instance of sulfur or oxygen”. While the language recites comprises, the limitation restricts the possible ring members to only carbon, sulfur and oxygen.


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 1-7, 10-17, 19 and 20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Patent PGPub No. 2015/0266825 A1 by Hood et al.
Determining the scope and contents of the prior art. (See MPEP § 2141.01)
	The prior art teaches compounds of the following general formula as Wnt and/or DYRK1A inhibitors (page 1):

    PNG
    media_image4.png
    227
    430
    media_image4.png
    Greyscale
.
As examples of the genus, the prior art teaches the following compounds on pages 188 and 198:

    PNG
    media_image1.png
    186
    487
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    336
    535
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    341
    546
    media_image3.png
    Greyscale
.
The compounds above are embraced by formula (I) of claim 12 where Ra is phenyl substituted by two instances of halogen or Ra is pyridyl, Y is C2 alkyl and Rb is a morpholine ring. 
Regarding the definition of Rb, claim 12 recites that “Rb is an aliphatic heterocyclic ring having from 5 to 10 members comprising at least one heteroatom selected from S and O”. The transitional phrase “comprising” is open-ended and would not exclude the presence of additional heteroatoms besides S and O. If Applicant intends for the heterocyclic ring to exclude the presence of heteroatoms besides S and O, the claim should be amended to avoid open-ended language. For instance, the claim could recite “Rb is an aliphatic heterocyclic ring having from 5 to 10 members consisting of carbon and at least one heteroatom selected from the group consisting of S and O”. As an additional example, the claim could recite “Rb is an aliphatic heterocyclic ring having from 5 to 10 members selected from the group consisting of carbon, sulfur and oxygen and where Rb comprises at least one instance of sulfur or oxygen”. While the language recites comprises, the 
As an additional example, the prior art teaches the following compound on page 42:

    PNG
    media_image5.png
    225
    350
    media_image5.png
    Greyscale
.
The compound reads on formula (I) where Ra is pyridyl, Y is a bond and Rb is a tetrahydropyran ring. As an additional example, the following compound is taught on page 210:

    PNG
    media_image6.png
    209
    451
    media_image6.png
    Greyscale
.
The compound reads on formula (I) where Ra is pyridyl, Y is a –CH2- group and Rb is a tetrahydropyran ring.
Ascertainment of the differences between the prior art and the claims. (See MPEP § 2141.02)
	The prior art does not teach explicit methods where the compounds above were administered to a patient as embraced by claim 12. Additional limitations of dependent claims are discussed below.


Finding of prima facie obviousness --- rationale and motivation (See MPEP § 2141.02)
	As utilities for the compounds, the prior art teaches the following on page 1:

    PNG
    media_image7.png
    192
    600
    media_image7.png
    Greyscale

In the interest of determining which particular compounds would provide optimum results for the individual conditions taught in the prior art, a person having ordinary skill in the art would have been motivated to screen the examples of the prior art in the particular conditions taught by the prior art including Alzheimer’s disease. Alzheimer’s disease is embraced by claims 12-17 and 20 since claim 14 recites Alzheimer’s disease and where the remaining claims 13, 15-17 and 20 limit the scope of disorders that are non-neurodegenerative rather than limiting the claims to exclude neurodegenerative disorders. Furthermore, while claim 12 refers to “a disease arising from the uncontrolled activation and/or overexpression of GSK-3β,” there would appear to be no requirement that a person of skill in the art intend to target GSK-3β and is merely limiting the scope of disorders. For instance, not all cancers would necessarily involve GSK-3β. In this situation, a person having ordinary skill in the art in viewing the teachings of the prior art would have been motivated to treat Alzheimer’s irrespective of an acknowledgement of GSK-3β for an individual patient.

Allowable Subject Matter
Claims 8 and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and amended to correct for the claim objections above.
While the discussion under 35 USC 103 refers to compounds that are analogous to compounds embraced by claim 1, the Examiner finds insufficient 2CH2-(tetrahydrofuran) type group instead of the –CH2-(tetrahydrofuran) on example 1366 discussed under 35 USC 103 (where the corresponding compound would be embraced by claims 8 and 9); however, the prior art does not appear to disclose the properties of example 1366 in the Tables 2-5 and no examples in the prior art contain a –CH2CH2-(tetrahydrofuran) to make any sort of reasonable determination on how such a modification would affect properties. While homology can support a case for obviousness in some cases, the Examiner finds that the specifics of the reference at hand do not support such a case here given the lack of specific guidance.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW P COUGHLIN whose telephone number is (571)270-1311. The examiner can normally be reached Monday - Friday, 10 am - 6 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MATTHEW P COUGHLIN/Primary Examiner, Art Unit 1626